internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-133376-03 date date legend taxpayer dear this is in response to a request for a letter_ruling dated date you requested that the internal_revenue_service determine whether tax is imposed by sec_4064 of the internal_revenue_code on the sale of by the taxpayer the following facts and representations have been submitted in the request will be imported and sold by the taxpayer are 4-wheeled vehicles propelled by fuel and manufactured primarily for use on public streets roads and highways have seating for behind the driver the taxpayer represents that the fuel_economy of is less than miles per gallon sec_4064 imposes a tax on the sale by the manufacturer of certain automobiles the tax is determined in accordance with the fuel_economy of the automobile as determined by the administrator of the environmental protection agency sec_4064 defines the term automobile as any 4-wheeled vehicle propelled by fuel i which is manufactured primarily for use on public streets roads and highways and ii which is rated at big_number pounds unloaded gross vehicle weight or less that section further provides that in the case of a limousine the automobile definition shall be applied without the weight limitation set forth in sec_4064 sec_4064 provides that the term manufacturer includes a producer or importer neither the statutory provisions nor the regulations thereunder define limousine further the legislative_history to sec_4064 does not provide guidance on the meaning of the term limousine the dictionary defines limousine as an automobile having an enclosed compartment seating three or more passengers and a driver’s seat enclosed but separated from the passenger’s compartment by a glass usually movable partition webster’s third new international dictionary of the english language the taxpayer will import and sell are 4-wheeled vehicles propelled by fuel which are manufactured primarily for use on public streets roads and highways as such the sale of may be subject_to the gas_guzzler_tax if they are either rated at big_number pounds unloaded gross vehicle weight or less or a limousine regarding whether is a limousine within the meaning of sec_4064 since a limousine is defined as having a separate passenger compartment seating three or more and a limousine within the meaning of that section accordingly based on the taxpayer’s representations of the tax is not imposed by sec_4064 on the sale of by the taxpayer this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this letter_ruling have not yet been adopted therefore this letter_ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_2003_1 i r b pincite are satisfied a letter_ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely associate chief_counsel passthroughs and special industries by frank boland chief branch enclosures copy of this letter copy for sec_6110 purposes cc
